Citation Nr: 0810524	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-39 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran served on active duty from January 1979 to 
February 1981 with 20 years and 11 months of prior active 
service.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the Los Angeles, California Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A VA examination was conducted in March 2004.  At his January 
2008 personal hearing the veteran indicated that his symptoms 
had increased in severity.  He reported that his psychotropic 
medication had been increased.  Further, he is receiving 
essentially monthly treatment for his PTSD.  In light of the 
veteran's contentions of increased symptomatology and a 
review of the medical evidence of record, the Board finds 
that a contemporaneous examination should be conducted.  When 
a claimant alleges that his or her service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  

Further, as discussed below, in light of a new decision of 
the U. S. Court of Appeals for Veterans Claims, additional 
notice will be provided.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide appropriate 
notice pursuant to the recent U. S. Court 
of Appeals for Veterans Claims case 
concerning increased ratings.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. Jan. 30, 2008).  Then the 
veteran should be asked to provide the 
names, addresses, and approximate dates of 
treatment for his service-connected PTSD.  
If information is provided in sufficient 
detail, the RO should make arrangements to 
obtain all the records of the treatment 
afforded to the veteran from all the 
sources listed by him that are not already 
on file.  This should include records from 
the Vet Center and Loma Linda VA Medical 
Center.  All information obtained should 
be made part of the file.

2.  The veteran should be afforded VA 
psychiatric examination to determine the 
nature and severity of his service 
connected disability.  The reviewer is 
asked to report on the presence or absence 
of the specific symptoms in the general 
rating formula for mental disorders.  The 
examiner should also comment on the 
degree, if any, of industrial/occupational 
and social impairment produced by the 
PTSD.  The examiner must review the 
additional medical records and assign a 
Global Assessment of Functioning (GAF), if 
possible, and explain what the assigned 
score represents.  A complete rationale 
for any opinion expressed must be 
provided.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination and 
the examiner should acknowledge such 
review in the examination report.

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



